Citation Nr: 1112558	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-32 090	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for left knee contusion with residual patellofemoral syndrome, initially evaluated as noncompensably disabling prior to January 8, 2010, and as 10 percent disabling thereafter.

2.  Entitlement to an increased rating for right knee contusion with residual patellofemoral syndrome, initially evaluated as noncompensably disabling prior to January 8, 2010, and as 10 percent disabling thereafter.

3.  Entitlement to an increased rating for lumbar spine degenerative disc disease at L4-5 and L5-S1 (claimed as midback strain), initially evaluated as noncompensably disabling prior to January 8, 2010, and as 20 percent disabling thereafter.

4.  Entitlement to an initial compensable evaluation for traumatic nasal fracture with septal deviation and chronic rhinitis.


5.  Entitlement to an initial compensable evaluation for maxillary sinusitis.

6.  Entitlement to an initial compensable evaluation for superficial scars on the right arm.

7.  Entitlement to an initial compensable evaluation for chronic right elbow lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

FINDING OF FACT

On February 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his authorized representative that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


